Name: Commission Regulation (EEC) No 2139/88 of 18 July 1988 amending for the second time Regulation (EEC) No 2001/88 introducing a countervailing charge on fresh lemons originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/32 Official Journal of the European Communities 19 . 7. 88 COMMISSION REGULATION (EEC) No 2139/88 of 18 July 1988 amending for the second time Regulation (EEC) No 2001/88 introducing a countervailing charge on fresh lemons originating in Spain (except the Canary Islands) Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion of Spain and Portugal (*), the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985 must be those which were applicable before accession ; Whereas Article 140 ( 1 ) provides for a 6 % reduction in the countervailing charges applicable under Regulation (EEC) No 1035/72 during the third year after accession, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 17/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2001 /88 (3), as amended " by Regulation (EEC) No 2073/88 (4), intro ­ duced a contervailing charge on fresh lemons originating in Spain (except the Canary Islands) ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration the countervailing charge on the import of fresh lemons originating in Spain (except the Canary Islands) must be altered ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2001 /88 , '0,68 ECU is hereby replaced by '4,16 ECU'. Article 2 . This Regulation shall enter into force on 19 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 107, 28 . 4. 1988 , p . 1 .V) OJ No L 176, 7 . 7 . 1988 , p. 24 . (4) OJ No L 182, 13 . 7 . 1988, p. 9 . 0 OJ No L 302, 15 . 11 . 1985, p. 9 .